Citation Nr: 0213961	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-16 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an effective date earlier than November 
22, 1994, for the award of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 
15, 1991, for the award of service connection for residuals 
of shell fragment wounds (SFWs).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  This case is before the Board of Veterans Appeals 
(Board or BVA) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which assigned the effective dates for the 
awards of service connection for PTSD and for residuals of 
SFWs.

In correspondence received in December 2000, the veteran 
indicated he was withdrawing all claims other than the two 
earlier effective date claims addressed in the Remand below.


REMAND

In February 1993 the veteran filed a notice of disagreement 
with the effective date assigned for his award of service 
connection for residuals of SFWs in a March 1992 rating 
decision.  In April 2002, he was sent a Supplemental 
Statement of the Case (SSOC) that in part addressed (for the 
first time) his February 1993 notice of disagreement.  The 
cover letter sent with the SSOC advised him that he must 
submit a substantive appeal within 60 days to perfect his 
appeal as to this issue.  Consequently, it appears that there 
is no timely substantive appeal in the matter of the 
effective date for the grant of service connection for 
residuals of SFWs.  In that event, the Board would not have 
jurisdiction on that issue, and the appeal in that matter 
would have to be dismissed.

Furthermore, in an August 2000 VA Form 9 (Appeal to the Board 
of Veterans' Appeals), the veteran indicated that he wanted 
to appear personally for a hearing at a local VA office 
before a Member of the Board.   Instead he was scheduled for 
a videoconference hearing before the Seattle Decision Review 
Officer (DRO) in February 2001.  There is nothing in the file 
showing that the DRO hearing was accepted in lieu of a 
hearing before a Member of the Board, and the request for 
such a hearing remains pending.  (Incidentally, the record 
includes neither transcript nor summary of the hearing before 
the DRO.)  Inasmuch as Travel Board and videoconference 
hearings before a Member of the Board are scheduled by the 
RO, the case must be remanded for this purpose.

In light of the foregoing, the case is remanded to the RO for 
the following:

1. The RO should advise the veteran that 
he has not submitted a timely 
substantive regarding the matter of 
the effective date for the award of 
service connection for residuals of 
SFWs; that the appeal on that issue 
will likely be dismissed by the Board 
on that basis; and provide him with 
the regulations governing timeliness 
of appeal and give him the opportunity 
to present any arguments in response.  

2. RO should schedule the veteran for a 
personal hearing before a Member of 
the Board at the RO or a 
videoconference hearing before a 
Member of the Board (if he so 
desires).  

Thereafter, the case should be returned to the Board for 
further appellate review in accordance with established 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




